SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedMay 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53106 TRANSIT MANAGEMENT HOLDING CORP. (Exact Name of Small Business Issuer as specified in its charter) Colorado 26-0812035 (State or other jurisdiction (IRS Employer File Number) of incorporation) 3176 South Peoria Ct. Aurora, Colorado (Address of principal executive offices) (zip code) (303) 596-0566 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ ]No [X] As of May 31, 2010, registrant had outstanding 22,225,200shares of the registrant's common stock. FORM 10-Q TRANSIT MANAGEMENT HOLDING CORP. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended May 31, 2010 Balance Sheet (Unaudited) 5 Statements of Operations (Unaudited) 6 Statement of Shareholders' Equity (Unaudited) 8 Statements of Cash Flows (Unaudited) 9 Notes to Financial Statements 10 Item 2. Management’s Discussion and Analysis and Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Item 4T. Controls and Procedures 15 PART IIOTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 20 - 2 - PART I FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to TRANSIT MANAGEMENT HOLDING CORP. and our subsidiary, Transit Management, Inc. ITEM 1. FINANCIAL STATEMENTS TRANSIT MANAGEMENT HOLDING CORP. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended May 31, 2010 - 3 - Transit Management Holding Corp. Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheet 5 Consolidated statements of operation 6 Consolidated statement of shareholders' equity 8 Consolidated statements of cash flows 7 Notes to consolidated financial statements 9 - 4 - Transit Management Holding Corp. Consolidated Balance Sheet (A Development Stage Company) Unaudited Audited May November 31, 2010 30, 2009 ASSETS Current Assets: Cash $ $ Accounts receivable - related party - Total current assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) LIABILITIES Accounts payable $ $ Accounts payable - related party Interest payable - related party Payroll taxes payable Other current liablities - related party - Customer deposits - Current portion notes payable - related party Total current liabilities Long-Term Liabilities - - TOTAL LIABILITIES $ $ SHAREHOLDERS' EQUITY Preferred stock, par value $.10 per share;Authorized 1,000,000 shares; issued and outstanding -0- shares. - Common Stock, par value $.001 per share;Authorized 50,000,000 shares; issued and outstanding 22,225,200 shares. Capital paid in excess of par value Deficit accumulated during the development stage ) ) TOTAL SHAREHOLDERS' EQUITY ) ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Accompanying Notes To These Unaudited Financial Statements. - 5 - Transit Management Holding Corp. Unaudited Statement Of Operations (A Development Stage Company) 3 Months 3 Months Ended Ended May May 31, 2010 31, 2009 (Unaudited) (Unaudited) Revenue: $ $ General & Administrative Expenses Accounting Automobile reimbursement - 64 Bank charges - 30 Consulting - - Legal - - Maintenance Supplies Management fees - Meals & entertainment - - Office Stock transfer fees - Taxes - payroll - Total G & A (Loss) before other expenses ) ) Other expenses - interest ) ) Net Income (Loss) $ ) $ ) Basic (Loss) Per Share $ ) $ ) Weighted Average Common Shares Outstanding See Accompanying Notes To These Unaudited Financial Statements. - 6 - Transit Management Holding Corp. Consolidated Unaudited Statement Of Operations (A Development Stage Company) 6 Months Ended 6 Months Ended August 15, 2007 (inception) May May through May 31, 2010 31, 2009 31, 2010 (Unaudited) (Unaudited) (Unaudited) Revenue $ $ $ Operating expenses Accounting Automobile reimbursement - 64 Bank charges - 30 Consulting - - Legal - - Maintenance Supplies Management fees Meals & entertainment - - Office Stock transfer fees - Taxes - payroll Total General and administrative expenses (Loss) before other expenses ) ) ) Other expenses - interest ) ) ) Net Income (Loss) $ ) $ ) $ ) Basic (Loss) Per Share $ ) $ ) $ ) Weighted Average Common Shares Outstanding See Accompanying Notes To These Unaudited Financial Statements. - 7 - Transit Management Holding Corp. Consolidated Statement of Shareholders' Equity (A Development Stage Company) Number Of Common Shares Issued (1) Common Stock Capital Paid in Excess of Par Value Retained Earnings (Deficit) Total Balance at August 15, 2007 (Inception) - $
